Exhibit 99.1 TeliaSonera January-September 2007 TeliaSonera reports strong sales and earnings STOCKHOLM, Sweden(BUSINESS WIRE)Oct. 26, 2007Regulatory News: Nine-month period Net sales increased 5.2 percent to SEK 71,423 million (67,873). In local curren-cies net sales rose 6.1 percent. Net income attributable to shareholders of the parent company was SEK 13,207 million (12,958) and earnings per share SEK 2.94 (2.89). Free cash flow was SEK 11,165 million (13,731). Third quarter Net sales increased 7.1 percent to SEK 24,798 (23,157). In local currencies net sales rose 7.3 percent. EBITDA, excluding non-recurring items, totaled SEK 8,714 million (8,756) and the margin was 35.1 percent (37.8). Operating income, excluding non-recurring items, increased to SEK 8,354 million (7,802). Net income attributable to shareholders of the parent company was SEK 5,399 million (5,053) and earnings per share SEK 1.20 (1.13). Free cash flow increased to SEK 5,078 million (4,870). The number of subscriptions increased during the quarter to 109.5 million, with 2.5 million new subscriptions in majority-owned operations and 3.6 million new subscriptions in the associated companies. Policy on capital structure and dividend policy changed. This information was brought to you by Cision http://newsroom.cision.com CONTACT: TeliaSonera AB Investor Relations, +46 8 Fax: +46 8 www.teliasonera.com/ir
